Exhibit 10.19

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK PURCHASE AWARD

 

  Grantee’s Name and Address:

 

                     

   

                     

   

                     

 

You (the “Grantee”) have been granted the right to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Restricted Stock
Purchase Award (the “Notice”), the Adicet Bio, Inc. 2015 Stock Incentive Plan,
as amended from time to time (the “Plan”) and the Restricted Stock Purchase
Award Agreement (the “Agreement”) attached hereto, as follows. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

 

Award Number

 

                      

 

Date of Purchase

 

                      

 

Date Award Approved by Board

 

                      

 

Vesting Commencement Date

 

                      

 

Purchase Price per Share

 

                      

 

Total Number of Shares of Common Stock Awarded (the “Shares”)

 

                      

 

Total Purchase Price

 

                      

 

Vesting Schedule:

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Shares, that such Shares are no longer subject to repurchase at
the Purchase Price per Share, as described in Section 9 of the Agreement (the
“Repurchase Right”); provided, however, that such Shares shall remain subject to
other restrictions on transfer set forth in the Agreement or the Plan. Shares
that have not vested are deemed “Restricted Shares.” If the Grantee would become
vested in a fraction of a Share, such Share shall not vest until the Grantee
becomes vested in the entire Share.

Subject to the Grantee’s Continuous Service and the other limitations set forth
in this Notice, the Plan and the Agreement, the Repurchase Right shall lapse in
accordance with the following schedule:

[25% of the Shares shall vest twelve (12) months after the Vesting Commencement
Date, and 1/36th of the remaining unvested Shares shall vest on each of the next
thirty-six (36) monthly anniversaries of the Vesting Commencement Date
thereafter.]1

 

 

1 

Insert for new-hire grants.

 

1



--------------------------------------------------------------------------------

[1/48th of the Shares shall vest on each monthly anniversary of the Vesting
Commencement Date.]2

During any authorized leave of absence, the vesting of the Shares shall be
suspended after the leave of absence exceeds a period of three (3) months.
Vesting of the Shares shall resume upon the Grantee’s termination of the leave
of absence and return to Continuous Service. The Vesting Schedule of the Shares
shall be extended by the length of the suspension.

[Remainder of Page Left Intentionally Blank]

 

 

2 

Insert for refresh grants.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

ADICET BIO, INC.,

a Delaware corporation

By:  

                     

Name:  

                     

Title:  

                     

[Remainder of Page Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, OR THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO
FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT
INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR
RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE’S
CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE
GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT
WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS AT WILL.

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Plan, and the Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Plan, and the Agreement. The Grantee hereby agrees that all questions of
interpretation and administration relating to this Notice, the Plan and the
Agreement shall be resolved by the Administrator in accordance with Section 17
of the Agreement. The Grantee further agrees to the venue selection in
accordance with Section 18 of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice. TO ACCEPT THIS AWARD AND PURCHASE THE SHARES, THE GRANTEE MUST EXECUTE
AND DELIVER THIS SIGNED NOTICE AND AGREEMENT TO THE COMPANY ACCOMPANIED WITH
PAYMENT OF THE TOTAL PURCHASE PRICE (PAID IN ACCORDANCE WITH SECTION 2 OF THE
AGREEMENT) WITHIN 60 DAYS OF RECEIPT OF THIS NOTICE FROM THE COMPANY. THE DATE
OF DELIVERY OF THE SIGNED NOTICE AND AGREEMENT TOGETHER WITH PAYMENT OF THE
TOTAL PURCHASE PRICE SHALL CONSTITUTE THE DATE OF PURCHASE OF THE SHARES.

 

Dated:                     

     

Signed:                                                           
                       

      Grantee

 

4



--------------------------------------------------------------------------------

Award Number:                     

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

RESTRICTED STOCK PURCHASE AWARD AGREEMENT

1.    Purchase of Shares. Adicet Bio, Inc., a Delaware corporation (the
“Company”), agrees to issue and sell to the Grantee (the “Grantee”) named in the
Notice of Restricted Stock Purchase Award (the “Notice”), the Total Number of
Shares of Common Stock Awarded set forth in the Notice (the “Shares”) for a
Purchase Price per Share set forth in the Notice (the “Total Purchase Price”),
subject to the Notice, this Restricted Stock Purchase Award Agreement (the
“Agreement”) and the Company’s 2015 Stock Incentive Plan, as amended from time
to time (the “Plan”), which are incorporated herein by reference. Payment for
the Shares in the amount of the Total Purchase Price set forth in the Notice
shall be made to the Company upon execution of the Notice. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement. All Shares sold hereunder will be deemed issued to
the Grantee as fully paid and nonassessable shares, and the Grantee will have
the right to vote the Shares at meetings of the Company’s stockholders. The
Company shall pay any applicable stock transfer taxes imposed upon the issuance
of the Shares to the Grantee hereunder.

2.    Method of Payment. Payment of the Total Purchase Price shall be by any of
the following, or a combination thereof, at the election of the Grantee;
provided, however, that such payment method does not then violate any Applicable
Law and, provided further, that the portion of the Total Purchase Price equal to
the par value of the Shares must be paid in cash or other legal consideration
permitted by the Delaware General Corporation Law:

(a)    cash; or

(b)    check.

3.    Transfer Restrictions for Unvested Shares. The Shares sold to the Grantee
hereunder may not be sold, transferred by gift, pledged, hypothecated, or
otherwise transferred or disposed of by the Grantee prior to the date that the
Shares become vested pursuant to the Vesting Schedule set forth in the Notice.
Any attempt to transfer Shares in violation of this Section 3 will be null and
void and will be disregarded. After the Shares vest, the Shares will remain
subject to the Company’s Right of First Refusal as set forth in Section 8 below.

4.    Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Shares, to deliver such certificate(s), together with
an Assignment Separate from Certificate in the form attached hereto as
Exhibit A, executed in blank by the Grantee with respect to each such stock
certificate, to the Secretary or Assistant Secretary of the Company, or their
designee, to hold in escrow for so long as such Shares have not vested pursuant
to the Vesting Schedule set forth in the Notice or are subject to the Company’s
Right of First Refusal, with the authority to take all

 

1



--------------------------------------------------------------------------------

such actions and to effectuate all such transfers and/or releases as may be
necessary or appropriate to accomplish the objectives of this Agreement in
accordance with the terms hereof. The Grantee hereby acknowledges that the
appointment of the Secretary or Assistant Secretary of the Company (or their
designee) as the escrow holder hereunder with the stated authorities is a
material inducement to the Company to make this Agreement and that such
appointment is coupled with an interest and is accordingly irrevocable. The
Grantee agrees that the Restricted Shares may be held electronically in a book
entry system maintained by the Company’s transfer agent or other third-party and
that all the terms and conditions of this Section 4 applicable to certificated
Restricted Shares will apply with the same force and effect to such electronic
method for holding the Restricted Shares. The Grantee agrees that such escrow
holder shall not be liable to any party hereto (or to any other party) for any
actions or omissions unless such escrow holder is grossly negligent relative
thereto. The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.
Upon the vesting of all Shares and termination of the Company’s Right of First
Refusal, the escrow holder will, upon request, transmit to the Grantee the
certificate evidencing such Shares, subject, however, to satisfaction of any
withholding obligations provided in Section 6 below.

5.    Distributions. Except as set forth in Section 9(e), the Company shall
disburse to the Grantee all regular cash dividends with respect to the Shares
and Additional Securities (whether vested or not), less any applicable
withholding obligations.

6.    Section 83(b) Election and Withholding of Taxes. The Grantee shall provide
the Administrator with a copy of any timely election made pursuant to
Section 83(b) of the Internal Revenue Code or similar provision of state law
(collectively, an “83(b) Election”), a form of which is attached hereto as
Exhibit B. If the Grantee makes a timely 83(b) Election, the Grantee shall
immediately pay the Company the amount necessary to satisfy any applicable
foreign, federal, state, and local income and employment tax withholding
obligations. If the Grantee does not make a timely 83(b) Election, the Grantee
shall, as Restricted Shares shall vest or at the time withholding is otherwise
required by any Applicable Law, pay the Company the amount necessary to satisfy
any applicable foreign, federal, state, and local income and employment tax
withholding obligations. The Grantee hereby represents that he or she
understands (a) the contents and requirements of the 83(b) Election, (b) the
application of Section 83(b) to the receipt of the Shares by the Grantee
pursuant to this Agreement, (c) the nature of the election to be made by the
Grantee under Section 83(b), and (d) the effect and requirements of the 83(b)
Election under relevant state and local tax laws. The Grantee further represents
that he or she intends to file an election pursuant to Section 83(b) with the
Internal Revenue Service within thirty (30) days following the date of this
Agreement, and submit a copy of such election to the Company and with his or her
federal tax return for the calendar year in which the date of this Agreement
falls.

7.    Additional Securities. Any securities or cash received (other than a
regular cash dividend) as the result of ownership of the Shares (the “Additional
Securities”), including, but not by way of limitation, warrants, options and
securities received as a stock dividend or stock split, or as a result of any
transaction described in Section 10 or 11 of the Plan, shall be subject to the
same conditions and restrictions as the Shares with respect to which they were
issued, including, without limitation, the Vesting Schedule set forth in the
Notice, Right of First Refusal and the Repurchase Right and retained in escrow
in the same manner as the Shares with respect

 

2



--------------------------------------------------------------------------------

to which they relate. The Grantee shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but the Grantee may not direct the Company to
sell any such warrant or option. If Additional Securities consist of a
convertible security, the Grantee may exercise any conversion right, and any
securities so acquired shall constitute Additional Securities. Appropriate
adjustments to reflect the distribution of Additional Securities shall be made
to the price per share to be paid upon the exercise of the Repurchase Right in
order to reflect the effect of any such transaction upon the Company’s capital
structure. In the event of any change in certificates evidencing the Shares or
the Additional Securities by reason of any recapitalization, reorganization or
other transaction that results in the creation of Additional Securities, the
escrow holder is authorized to deliver to the issuer the certificates evidencing
the Shares or the Additional Securities in exchange for the certificates of the
replacement securities.

8.    Company’s Right of First Refusal. The Grantee acknowledges and agrees that
the Shares are subject to a right of first refusal (“Right of First Refusal”) as
set forth in the Bylaws of the Company, which Right of First Refusal is
incorporated herein by reference irrespective of whether the Bylaws are amended
at some future date to remove the Right of First Refusal therefrom, and that,
except in compliance with such Right of First Refusal, neither the Grantee nor a
transferee shall sell, hypothecate, encumber or otherwise transfer any Shares or
any right or interest therein.

9.    Company’s Repurchase Right.

(a)    Grant of Repurchase Right. The Company is hereby granted the right (the
“Repurchase Right”), exercisable at any time during the nine (9) month period
(the “Share Repurchase Period”) following the date the Grantee’s Continuous
Service terminates for any reason, with or without cause (including death or
disability) (the “Termination Date”) to repurchase all or any portion of the
Shares that are deemed Restricted Shares.

(b)    Exercise of the Repurchase Right. The Repurchase Right shall be
exercisable by written notice delivered to the Grantee prior to the expiration
of the Share Repurchase Period. The notice shall indicate the number of Shares
to be repurchased and the date on which the repurchase is to be effected, such
date to be not later than the last day of the Share Repurchase Period. On the
date on which the repurchase is to be effected, the Company and/or its assigns
shall pay to the Grantee in cash or cash equivalents (including the cancellation
of any purchase-money indebtedness) an amount equal to the lesser of the
Purchase Price per Share previously paid by the Grantee to the Company for such
Shares and the Fair Market Value per Share on the date on which the repurchase
is to be effected. Upon such payment or deposit into escrow for the benefit of
the Grantee, the Company and/or its assigns shall become the legal and
beneficial owner of the Shares being repurchased and all rights and interest
thereon or related thereto, and the Company shall have the right to transfer to
its own name or its assigns the number of Shares being repurchased, without
further action by the Grantee.

(c)    Assignment. Whenever the Company shall have the right to purchase Shares
under this Repurchase Right, the Company may designate and assign one or more
employees, officers, directors or stockholders of the Company or other persons
or organizations, to exercise all or a part of the Company’s Repurchase Right.

 

3



--------------------------------------------------------------------------------

(d)    Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Shares for which it is not timely exercised.

(e)    Additional Shares or Substituted Securities. In the event of any
transaction described in Sections 10 or 11 of the Plan, the Repurchase Right
shall apply to the new capital stock or other property (including cash paid
other than as a regular cash dividend) received in exchange for the Shares in
consummation of any such transaction and such stock or property shall be deemed
Additional Securities for purposes of this Agreement, but only to the extent the
Shares are at the time covered by such Repurchase Right. Appropriate adjustments
shall be made to the price per share payable upon exercise of the Repurchase
Right to reflect the effect of any such transaction.

10.    Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Agreement, the Notice or the Plan,
the Company may issue appropriate “stop transfer” instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

11.    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

12.    Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE THEREWITH.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, A RIGHT OF FIRST REFUSAL AND A REPURCHASE RIGHT HELD BY THE ISSUER
OR ITS ASSIGNEE(S) AS SET FORTH IN THE RESTRICTED STOCK PURCHASE AGREEMENT
BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF

 

4



--------------------------------------------------------------------------------

THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS, RIGHT OF FIRST REFUSAL AND REPURCHASE RIGHT
ARE BINDING ON TRANSFEREES OF THESE SHARES.

13.    Lock-Up Agreement.

(a)    Agreement. The Grantee, if requested by the Company and the lead
underwriter of any public offering of the Common Stock (the “Lead Underwriter”),
hereby irrevocably agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any interest in any Common Stock or
any securities convertible into or exchangeable or exercisable for or any other
rights to purchase or acquire Common Stock (except Common Stock included in such
public offering or acquired on the public market after such offering) during the
180-day period following the effective date of a registration statement of the
Company filed under the Securities Act of 1933, as amended, or such shorter or
longer period of time as the Lead Underwriter shall specify. The Grantee further
agrees to sign such documents as may be requested by the Lead Underwriter to
effect the foregoing and agrees that the Company may impose stop-transfer
instructions with respect to such Common Stock subject to the lock-up period
until the end of such period. The Company and the Grantee acknowledge that each
Lead Underwriter of a public offering of the Company’s stock, during the period
of such offering and for the lock-up period thereafter, is an intended
beneficiary of this Section 13.

(b)    No Amendment Without Consent of Underwriter. During the period from
identification of a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 13(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 13 may not be amended or waived except with the
consent of the Lead Underwriter.

14.    Grantee’s Representations. The Grantee shall, concurrently with the
purchase of the Shares, deliver to the Company his or her Investment
Representation Statement in the form attached hereto as Exhibit C.

15.    Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Agreement (except as expressly provided therein) is intended
to confer any rights or remedies on any persons other than the parties. The
Notice, the Plan and this Agreement are to be construed in accordance with and
governed by the internal laws of the State of California without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Agreement be determined to be illegal or unenforceable, such provision
shall be enforced to the fullest extent allowed by law and the other provisions
shall nevertheless remain effective and shall remain enforceable.

 

5



--------------------------------------------------------------------------------

16.    Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Agreement for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

17.    Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Agreement shall
be submitted by the Grantee or by the Company to the Administrator. The
resolution of such question or dispute by the Administrator shall be final and
binding on all persons.

18.    Venue. The Company, the Grantee, and the Grantee’s assignees pursuant to
Section 3 (the “parties”) agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Northern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of San Francisco) and that the parties
shall submit to the jurisdiction of such court. The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court.
If any one or more provisions of this Section 18 shall for any reason be held
invalid or unenforceable, it is the specific intent of the parties that such
provisions shall be modified to the minimum extent necessary to make it or its
application valid and enforceable.

19.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT

 

6



--------------------------------------------------------------------------------

EXHIBIT A

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

FOR VALUE RECEIVED,                      hereby sells, assigns and transfers
unto                     ,                      (                ) shares of the
Common Stock of Adicet Bio, Inc., a Delaware corporation (the “Company”),
standing in his name on the books of, represented by Certificate No.         
herewith, and does hereby irrevocably constitute and appoint the Secretary of
the Company attorney to transfer the said stock in the books of the Company with
full power of substitution.

DATED:                     

 

By:

 

 

(Signature)

 

1



--------------------------------------------------------------------------------

EXHIBIT B

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to the Internal Revenue Code,
to include in gross income for calendar year          the amount of any
compensation taxable in connection with the taxpayer’s receipt of the property
described below:

1.    The name, address, taxpayer identification number and taxable year of the
undersigned are:

 

TAXPAYER’S NAME   

                     

   TAXPAYER’S SOCIAL SECURITY NO.:   

                     

   TAXABLE YEAR:    Calendar Year             ADDRESS:   

                     

     

                     

     

                     

  

2.    The property which is the subject of this election is                 
shares of common stock of Adicet Bio, Inc.

3.    The property was transferred to the undersigned on             ,         .

4.    The property is subject to the following restrictions: The property is
subject to a repurchase right pursuant to which the issuer has the right to
acquire the property at the lesser of the original purchase price or the fair
market value of the property if for any reason taxpayer’s employment or service
with the issuer is terminated. The issuer’s repurchase right lapses in a series
of periodic installments.

5.    The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is: $         per share x                  shares = $        .

6.    The undersigned paid $         per share x                  shares for the
property transferred or a total of $        .

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property. The undersigned taxpayer is the person performing the
services in connection with the transfer of said property.

The undersigned will file this election with the Internal Revenue Service office
to which the undersigned files the undersigned’s annual income tax return not
later than 30 days after the date of transfer of the property. Additionally, the
undersigned will include a copy of the election with the undersigned’s income
tax return for the taxable year in which the property is transferred.

 

Dated:                           



                      

      Taxpayer

 

1



--------------------------------------------------------------------------------

EXHIBIT C

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

INVESTMENT REPRESENTATION STATEMENT

 

GRANTEE:   

                     

   COMPANY:    ADICET BIO, INC.    SECURITY:    COMMON STOCK    NUMBER OF
SHARES:   

                     

   DATE:   

                     

  

In connection with the purchase of the above-listed Securities, the undersigned
Grantee represents to the Company the following:

(a)    Grantee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Grantee is
acquiring these Securities for investment for Grantee’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).

(b)    Grantee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon among other things, the bona fide nature of Grantee’s
investment intent as expressed herein. Grantee further understands that the
Securities must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Grantee further acknowledges and understands that the Company is under no
obligation to register the Securities. Grantee understands that the certificate
evidencing the Securities will be imprinted with a legend which prohibits the
transfer of the Securities unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Company.

(c)    Grantee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the sale of the Shares to Grantee, the sale will be exempt from
registration under the Securities Act. In the event the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, ninety (90) days thereafter (or such longer period as any market
stand-off agreement may require) the Securities exempt under Rule 701 may be
resold, except in the case of affiliates, such Securities may be resold subject
to the satisfaction of the applicable conditions specified by Rule 144,
including: (1) the availability of certain public information about the Company,
(2) the amount of Securities being sold during any three month period not
exceeding specified

 

1



--------------------------------------------------------------------------------

limitations, (3) the resale being made in an unsolicited “broker’s transaction,”
in transactions directly with a “market maker” or “riskless principal
transactions” (as said terms are defined under the Securities Exchange Act of
1934) and (4) the timely filing of a Form 144, if applicable.

In the event that the Company does not qualify under Rule 701 at the time of
sale of the Securities, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which may require: the
availability of current public information about the Company; the resale to
occur more than a specified period after the purchase and full payment (within
the meaning of Rule 144) for the Securities; and, in the case of the sale of
Securities by an affiliate, the satisfaction of the conditions set forth in
sections (2), (3) and (4) of the paragraph immediately above.

(d)    Grantee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Grantee understands that no assurances can be given that any
such other registration exemption will be available in such event.

(e)    Grantee represents that Grantee is a resident of the state of
                    .

 

Signature of Grantee: By:  

                     

Date:  

                     

 

2